PEARSON, J.
                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


WILLIE DEE OWENS,                                )
                                                 )     CASE NO. 1:18CV1043
               Plaintiff,                        )
                                                 )
       v.                                        )     JUDGE BENITA Y. PEARSON
                                                 )
NANCY A. BERRYHILL,                              )
ACTING COMMISSIONER OF                           )
SOCIAL SECURITY,                                 )
                                                 )     MEMORANDUM OF OPINION
               Defendant.                        )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Willie Dee Owens’ claim for

disability insurance benefits after a hearing held on June 16, 2016, in the above-captioned case.

ECF No. 15 at PageID#: 591. That decision became the final determination of the Commissioner

of Social Security when, on March 2, 2018, the Appeals Council denied the request to review the

ALJ’s decision. Id. Plaintiff sought judicial review of the Commissioner’s decision, and the

Court referred the case to Magistrate Judge Jonathan D. Greenberg for preparation of a Report

and Recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(1). After both parties

filed briefs, the magistrate judge submitted a Report and Recommendation reasoning that the

Commissioner’s decision that Plaintiff is not disabled should be affirmed. See ECF No. 15.

Plaintiff filed an Objection to the Report and Recommendation (ECF No. 16), and the

Commissioner filed a Response (ECF No. 17). For the reasons that follow, the Court adopts the
(1:18CV1043)


Report and Recommendation (ECF No. 15) and affirms the decision of the Commissioner of

Social Security.

                                          I. Background

       Magistrate Judge Greenberg’s Report and Recommendation thoroughly narrates the

procedural history, describes the medical evidence, and analyzes the merits of Plaintiff’s appeal.

It explains that the ALJ denied Plaintiff’s claim at step four of the disability-insurance analysis

because he found, based on Plaintiff’s residual functional capacity (“RFC”), that Plaintiff can

still engage in his past work as a circuit board assembler (as generally performed), and he is

therefore not disabled. ECF No. 15 at PageID#: 601-02; ECF No. 10 at PageID#: 77. The ALJ

acknowledged Plaintiff’s severe impairments1 and limitations,2 but concluded that “the medical

evidence of record does not support a finding that the combination of his impairments is as

severe as to preclude performance of some of his past work” as a circuit board assembler. ECF

No. 10 at PageID#: 76.




       1
        “The claimant has . . . cervical degenerative disc disease and spondylosis;
lumbar degenerative disc disease and spondylosis with radiculopathy, status post L2-5
laminectomy and decompression; bilateral carpal tunnel syndrome; and obesity.” ECF
No. 10 at PageID#: 71.
       2
         “[H]e can never climb ladders, ropes or scaffolds; he can occasionally climb
ramps or stairs, balance, stoop, kneel, crouch and crawl; he is limited to frequent handling
and fingering with the upper extremities; and he should avoid concentrated exposure to
hazards, such as dangerous machinery and unprotected heights.” ECF No. 10 at PageID#:
72.

                                                  2
(1:18CV1043)


       Appealing that decision, Plaintiff did not assert that any of the medical evidence was

inaccurate at the time it was developed, nor that the ALJ misunderstood the evidence before him,

but rather he argued that “the physical therapy records from 2015 show a significant worsening in

Plaintiff’s condition such that the ALJ should have obtained an updated opinion.” ECF No. 11 at

PageID#: 558. Plaintiff also argued that the ALJ ignored evidence in the record post-dating the

principal medical opinion in 2015 and, instead, “cherry-pick[ed]” evidence to support a

conclusion that disfavored Plaintiff. ECF No. 14 at PageID#: 585-87.

       The magistrate judge rejected Plaintiff’s arguments. The Report and Recommendation

explained that the ALJ appropriately considered the entire record, “including Owens’ back

surgery, his development of neuritis, his reports of continued back pain at his physical therapy

appointments, and the treatment and evaluation of his carpal tunnel, including diminished grip

strength and a positive [electromyogram].” ECF No. 15 at PageID#: 611 (citing ECF No. 10 at

PageID#: 74-75). The magistrate judge also observed that “[i]t was not the ALJ’s burden to

obtain further medical opinion evidence on Owens’ physical capacity,” in particular given that

Plaintiff, “who was represented by counsel at the hearing, did not request a consultative

examination or otherwise suggest the medical record was insufficient for the ALJ to make a

disability determination.” Id. at PageID#: 616 (citations omitted).

       In his objection to the Report and Recommendation, Plaintiff revives the arguments listed

above. He insists, “[T]he ALJ’s reliance on the outdated opinion renders his RFC unsupported

by substantial evidence,” and, “it appears that the ALJ simply ignored the evidence proving


                                                 3
(1:18CV1043)


Plaintiff is disabled . . . .” ECF No. 16 at PageID#: 620, 622. In response, the Commissioner

states that she relies on her merits brief. ECF No. 17 (citing ECF No. 13).

                                     II. Standard of Review

       When a magistrate judge submits a Report and Recommendation, the Court is required to

conduct a de novo review of the portions of the Report and Recommendation to which an

appropriate objection has been made. 28 U.S.C. § 636(b). Objections must be specific, not

general, in order to focus the court’s attention upon contentious issues. Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). The primary issue then becomes

whether substantial evidence supports the Commissioner’s decision. The Court’s review of the

Commissioner’s decision is limited to determining whether substantial evidence, viewing the

record as a whole, supports the findings of the administrative law judge. Hephner v. Mathews,

574 F.2d 359, 362 (6th Cir. 1978); Bartyzel v. Commr of Soc. Sec., 74 F. App’x 515, 522 23 (6th

Cir. 2003). Substantial evidence is more than a mere scintilla of evidence, but less than a

preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Besaw v. Sec’y of Health

and Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992) (per curiam).

       If substantial evidence supports the Commissioner’s decision, a reviewing court must

affirm the decision even if it would decide the matter differently. Cutlip v. Secretary of Health

and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Kinsella v. Schweiker, 708 F.2d


                                                 4
(1:18CV1043)


1058, 1059 (6th Cir. 1983) (per curiam)). Moreover, the decision must be affirmed even if

substantial evidence would also support the opposite conclusion. Mullen v. Bowen, 800 F.2d

535, 545 (6th Cir. 1986) (en banc). This standard “allows considerable latitude to administrative

decisionmakers. An administrative decision is not subject to reversal merely because substantial

evidence would have supported an opposite decision.” Id. (quoting Baker v. Heckler, 730 F.2d

1147, 1150 (8th Cir. 1984)). In determining, however, whether substantial evidence supports the

ALJ’s findings in the instant matter, the Court must examine the record as a whole and take into

account what fairly detracts from its weight. Wyatt v. Sec’y of Health and Human Servs., 974

F.2d 680, 683 (6th Cir. 1992). The Court must also consider whether the Commissioner

employed the proper legal standards. Queen City Home Health Care Co. v. Sullivan, 978 F.2d

236, 243 (6th Cir. 1992).

       To establish disability under the Social Security Act, a claimant must show that he is

unable to engage in substantial activity due to the existence of “a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than twelve months.” See 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). That conclusion is based on a five-step, sequential analysis

mandated by regulation:

       First, the claimant must demonstrate that he has not engaged in substantial gainful
       activity during the period of disability. 20 C.F.R. § 404.1520(a)(4)(i). Second,
       the claimant must show that he suffers from a severe medically determinable
       physical or mental impairment. Id. § 404.1520(a)(4)(ii). Third, if the claimant
       shows that his impairment meets or medically equals one of the impairments
       listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled. Id. §

                                                 5
(1:18CV1043)


        404.1520(a)(4)(iii). Fourth, the ALJ determines whether, based on the claimant’s
        residual functional capacity, the claimant can perform his past relevant work, in
        which case the claimant is not disabled. Id. § 404.1520(a)(4)(iv). Fifth, the ALJ
        determines whether, based on the claimant's residual functional capacity, as well
        as his age, education, and work experience, the claimant can make an adjustment
        to other work, in which case the claimant is not disabled. Id. § 404.1520(a)(4)(v).

        The claimant bears the burden of proof during the first four steps, but the burden
        shifts to the Commissioner at step five. Walters v. Comm’r of Soc. Sec., 127 F.3d
        525, 529 (6th Cir. 1997).

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004).

                                           III. Analysis

         Plaintiff, in essence, raises two related objections to the Report and Recommendation.

First, he posits that the ALJ was obligated to order a consultative examination, and his failure to

do so renders his RFC determination unsupported by substantial evidence. Second, he posits that

even in the absence of a consultative examination, the ALJ erred by ignoring key evidence of

disability.

        A. Alleged Obligation to Expand the Record Sua Sponte

        Plaintiff faults the ALJ for giving outsize weight to the February 2015 medical opinion of

the state agency physician, Dr. Mikalov, in his June 1, 2017, decision (after a September 29,

2014, application for benefits and a June 16, 2016, hearing). ECF No. 11 at PageID#: 558-63;

see ECF No. 10 at PageID#: 69-78. According to Plaintiff, new evidence suggesting limited

functional capacity came to light after Dr. Mikalov’s assessment, without which it was not

possible for the ALJ to arrive at an informed conclusion. ECF No. 11 at PageID#: 558-63.



                                                 6
(1:18CV1043)


        Plaintiff acknowledges that, despite being represented by counsel throughout his

administrative proceedings, he never requested or even suggested that the ALJ order a

consultative examination. See id. at PageID#: 563; see also ECF No. 10 at PageID#: 92-140. At

the June 16, 2016, hearing before the ALJ, Plaintiff’s counsel affirmatively stated that the record

was complete. ECF No. 10 at PageID#: 94 (“Q: Counsel, do we [have] a complete record in Mr.

Owens’ case?” “A: Yes, we do.”); see id. at PageID#: 140 (recording no objection when ALJ

said to Plaintiff, “[Y]our record is complete . . . .”).

        The burden to prove a disability rests on the claimant. See 42 U.S.C. § 423(d)(5)(A); 20

C.F.R. § 416.912(a). An ALJ has a “basic obligation to develop a full and fair record,” Lashley

v. Sec’y of Health and Human Servs., 708 F.2d 1048, 1051 (6th Cir. 1983), but he is not

responsible for counsel’s failure to supplement the record simply because, in retrospect, it might

have been wise for counsel to do so. “Certainly a Social Security claimant is entitled to a full and

fair record, but a claimant represented by counsel . . . is presumed to have made his best case

before the ALJ.” Mulligan v. Astrue, 336 F. App’x 571, 578 (7th Cir. 2009). In this case, the

ALJ relied on medical evidence collected after Plaintiff submitted his application and before the

hearing took place. Plaintiff’s counsel expressly vouched for the validity of the evidence and the

completeness of the record, and Plaintiff hoped to win his case based on what he had presented to

the ALJ. He cannot now complain that he was deprived of the opportunity to present a full and

fair record to the ALJ.




                                                    7
(1:18CV1043)


       In any event, the ALJ did take account of the apparent developments between Dr.

Mikalov’s February 2015 evaluation and the June 2016 hearing. He explained, “Significant

weight was given to Dr. Mikalov’s opinion because it accurately tracks the medical evidence of

record and the evidence more recently submitted does not indicate the claimant has become

substantively more limited than opined by Dr. Mikalov.” ECF No. 10 at PageID#: 76.

       B. Alleged Ignorance of Evidence in the Record

       Plaintiff additionally argues that the ALJ either ignored or mischaracterized some of the

evidence that was in the record. Although it is true that the ALJ cannot “pick and choose” the

evidence that supports the conclusion he prefers, Vorhis-Deaton v. Comm’r of Soc. Sec., 34 F.

Supp. 3d 809, 818 n.8 (S.D. Ohio 2014), it is also the case that the ALJ is not obligated to

discuss in writing every item of evidence that appears in the record so long as the evidence

considered is substantial. Van Der Maas v. Comm’r of Soc. Sec., 198 F. App’x 521, 526 (6th

Cir. 2006); Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (“[A]n ALJ

can consider all the evidence without directly addressing in his written decision every piece of

evidence submitted by a party.” (quoting Loral Defense Sys.-Akron v. N.L.R.B., 200 F.3d 436,

453 (6th Cir. 1999))).

       Plaintiff faults the ALJ for failing to discuss sit/stand limitations and for omitting any

suggestion that he might need to take occasional rest breaks from his work in his written

decision. Plaintiff insists he is “unable to sit or stand for more than thirty minutes” and that,

during physical therapy, he needed “several breaks during 40- to 45-minute sessions.” ECF No.


                                                  8
(1:18CV1043)


16 at PageID#: 620 (citing ECF No. 10 at PageID#: 515, 489, 493). Plaintiff posits, based on

those premises, that he is necessarily also incapable of “frequently” performing tasks that require

handling and fingering (such as circuit board assembly); “frequently” meaning roughly 20 to 40

minutes each hour. ECF No. 16 at PageID#: 620.

       Plaintiff’s reasoning fails. First, at the hearing before the ALJ, Plaintiff’s counsel did not

elicit any suggestion that Plaintiff would need to take “several breaks during 40- to 45-minute

sessions” at work, just as in physical therapy. Nor, apparently, did Plaintiff ever produce

evidence that the need for rest breaks was consistent or permanent. Those arguments were

apparently developed for the first time before the magistrate judge, not the ALJ. Second, as a

substantive matter, it is not inconsistent to suppose that a person who cannot sit or stand for more

than 30 minutes at a time and needs to take several short breaks every 45 minutes can

nevertheless use his hands for 20 to 40 minutes each hour under the conditions discussed by

Plaintiff’s counsel, the vocational expert, and the ALJ. See ECF No. 10 at PageID#: 131-40.

       At the hearing, the ALJ expressly acknowledged that, given his limitations, Plaintiff

might not be able to perform the job of circuit board assembler in the same way that he had done

before (in which he occasionally lifted containers weighing roughly 50 pounds). ECF No. 10 at

PageID#: 136-37. Nevertheless, based on medical evidence and the testimony of the vocational

expert, the ALJ concluded that Plaintiff could still perform the job of a circuit board assembler

“as it is generally performed in the national economy.” Id. at PageID#: 77.

       The ALJ’s determination was supported by substantial evidence.


                                                 9
(1:18CV1043)


                                       IV. Conclusion

       For the reasons stated herein, the Court hereby adopts the magistrate judge’s Report and

Recommendation (ECF No. 15) and affirms the decision of the Commissioner of Social Security.

A judgment entry shall issue.



       IT IS SO ORDERED.


   April 30, 2019                             /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               10
